Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement pertaining to the Scholastic Corporation 2007 Outside Directors Stock Option Plan of our reports dated July 27, 2007, with respect to the consolidated financial statements and schedule of Scholastic Corporation included in its Annual Report (Form 10-K) of Scholastic Corporation for the year ended May 31, 2007, Scholastic Corporation managements assessment of effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Scholastic Corporation, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP New York, New York January 8, 2008
